NUMBERS 13-03-00217-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

GABRIEL RAMOS,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                                ORDER
                     On Motion to Withdraw Record
  Before Chief Justice Contreras and Justices Longoria, and Tijerina
                          Order Per Curiam

      The mandate in the above cause has been issued. The Honorable Danice L.

Obregon, filed a motion to withdraw the record in the above-referenced cause. Having

considered the motion, the Court is of the opinion that the motion should be granted. The

motion is hereby GRANTED WITH ORDER.
       The record, consisting of the clerk’s record (2 volumes) has been checked out to

the Honorable Danice L. Obregon on this date. Accordingly, the Honorable Danice L.

Obregon is hereby ORDERED to return the record in cause number 13-03-00217-CR to

this Court on or before June 1, 2021, or, if the Honorable Danice L. Obregon is unable to

return the record at that time, to file a response and motion in this Court by notifying this

Court of the status of the case and requesting a further extension on the return of the

record.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
24th day of March, 2021.




                                             2